        1                                                        HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)
               RICHARD B. KEETON (WSBA #51537)
        3      BUSH KORNFELD LLP
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7

        8

        9                           UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WASHINGTON
      10
               In re
      11                                                       No. 20-01808-WLH11
               KING MOUNTAIN TOBACCO
      12       COMPANY, INC.,                                  DEBTOR’S FIRST AMENDED
                                                               PLAN OF REORGANIZATION
      13                                 Debtor.
      14

      15             Debtor King Mountain Tobacco Company, Inc. (the “Debtor”), debtor-in-
               possession in the above-captioned bankruptcy case, proposes the following Plan of
      16
               Reorganization (the “Plan”) pursuant to Subchapter III of Chapter 11 of the Bankruptcy
      17       Code:

      18                                         ARTICLE I.
                                           DISCLOSURE STATEMENT
      19
                     The Debtor has filed a Disclosure Statement pursuant to 11 U.S.C. § 1125 and
      20       Bankruptcy Rule 3016(c). The Disclosure Statement has been approved by the
               Bankruptcy Court prior to this Plan being submitted to creditors. The Disclosure
      21       Statement provides useful information to aid and assist creditors in voting on the Plan.
      22       YOU ARE URGED TO READ THE DISCLOSURE STATEMENT WITH CARE IN
               EVALUATING THE IMPACT OF THE PLAN UPON YOUR CLAIMS.
      23

                                                                                B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                          LAW OFFICES
                REORGANIZATION – Page 1                                            601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 1 of 28
        1                                         ARTICLE II.
                                             DEFINITION OF TERMS
        2
               A.    Definitions
        3
                      A term used in this Plan that is not defined below and that is defined in the
        4      Bankruptcy Code shall have the meaning ascribed in the Bankruptcy Code. When used
               in this Plan, the following terms shall have the meanings specified below, unless the
        5
               context otherwise requires:
        6
                      1.     Administrative Convenience Claim: All Allowed Claims (i) in the amount
        7      of $1,000.00 or less, and (ii) in an amount greater than $1,000.00 of claimants electing
               to be treated as if holding an Allowed Claim in the amount of $1,000.00.
        8

        9
                      2.    Administrative Expense Claim: An Allowed Claim entitled to priority
               under § 507(a)(2) of the Bankruptcy Code, including (a) claims incurred by the Debtor
      10       since the Petition Date and allowed by the Court of a type described in § 503(b) of the
               Code; (b) all Allowed Claims of Professional Persons pursuant to §§ 330 and 331 of the
      11       Code and Bankruptcy Rule 2016; and (c) all fees and charges assessed against the
               Estate under 28 U.S.C. § 1930.
      12

      13             3.     Affiliates: Mountain Tobacco Distributing Inc.; Wheeler Cattle; Wheeler
               Fuel Distribution, LLC; Wheeler Kountry Korner; Wheeler Logging Services, Inc.;
      14       Wheeler Rock Products, LLC; Wheeler Smoke N Gas; and Wheeler’s Pawn Stars.
      15             4.     Affiliate Receivable: An amount owing to the Debtor by an Affiliate,
               regardless of its collectability.
      16
                      5.     Agricultural Lease: The Agricultural Lease, in the form attached hereto as
      17       Exhibit A, that the Debtor (as lessee) shall enter into with the Equity Holder (as
               lessor), as of the Effective Date, of certain real property and improvements therein
      18       described that form a portion of the Debtor’s operating premises.
      19              6.      Allowed Claim: Any Claim in the amount and of the priority
               classification set forth in the proof of such Claim that has been filed timely in the
      20
               Bankruptcy Case, or in the absence of such proof, as set forth in the Debtor’s schedules
      21       of liabilities filed in the Bankruptcy Case, unless:

      22                     (i) such Claim has been listed in such schedules as disputed, contingent, or
               unliquidated, in which case such Claim shall be allowed only in such amount and such
      23       classification as is authorized by Final Order of the Bankruptcy Court;

                                                                                 B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                REORGANIZATION – Page 2                                             601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 2 of 28
        1
                           (ii) such Claim has been objected to or is objected to after Confirmation, in
        2      which case such claim is authorized by Final Order of the Bankruptcy Court; or,
        3                   (iii) such Claim has been paid in full, withdrawn, or otherwise deemed
                     satisfied in full.
        4

        5             7.    Avoidance Claims: Any Claim or cause of action of the Estate arising out
               of or maintainable pursuant to Chapter V of the Bankruptcy Code or under any other
        6      similar applicable law.

        7             8.    Ballot: The form for acceptance or rejection of the Plan distributed to
               those Creditors entitled to vote on the Plan. Any Ballot which is executed by the holder
        8
               of an Allowed Claim but which does not indicate an acceptance or rejection of the Plan
        9      shall be deemed to be an acceptance of the Plan.

      10            9.    Bankruptcy Case: The chapter 11 case of the Debtor pending before the
               Bankruptcy Court, administered under Case No. 20-01808.
      11
                     10. Bankruptcy Code or Code: The Bankruptcy Code enacted November 6,
      12       1978, as set forth in Title 11 of the United States Code, and as amended thereafter.
      13
                     11. Bankruptcy Court or Court: The United States Bankruptcy Court for the
      14       Eastern District of Washington at Yakima, before which the Bankruptcy Case is
               pending, or if that Court ceases to exercise jurisdiction over the Bankruptcy Case, the
      15       Court that does exercise jurisdiction.
      16             12.    Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure.
      17             13.    BIA: The Bureau of Indian Affairs, an agency of the United States.
      18             14.    (The) Business: The business operations of the Debtor.
      19             15. Business Day: Any day except Saturday, Sunday, or a “legal holiday” as
               defined in Bankruptcy Rule 9006(a)(6).
      20

      21             16. Business Lease: The Business Lease Between Trina Ann Wheeler and
               King Mountain Tobacco Company Inc., in the form attached hereto as Exhibit B, that
      22       the Debtor (as lessee) shall enter into with the Equity Holder (as lessor), as of the
               Effective Date, of certain real property and improvements therein described that form a
      23
               portion of the Debtor’s operating premises.
                                                                                B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                          LAW OFFICES
                REORGANIZATION – Page 3                                            601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 3 of 28
        1
                     17. Cash: Cash or cash equivalents including, but not limited to, bank
        2      deposits, wire transfers, checks, and other similar items.
        3               18.   Claim: A claim as defined in § 101(5) of the Bankruptcy Code.
        4
                     19. Claims Bar Date: December 4, 2020, the deadline for filing Proofs of
        5      Claim in this Bankruptcy Case by non-Governmental Units, and March 24, 2021 for
               Governmental Units.
        6
                        20.   Class: A class of Claims or Interests as defined in Article III of this Plan.
        7
                        21.   Class 1 Claim: Has the meaning set forth in Section IV.B.1 of the Plan.
        8
                        22.   Class 2 Claim: Has the meaning set forth in Section IV.B.2 of the Plan.
        9
                        23.   Class 3 Claim: Has the meaning set forth in Section IV.B.3 of the Plan.
      10
                        24.   Class 4 Claim: Has the meaning set forth in Section IV.B.4 of the Plan.
      11
                        25.   Class 5 Claim: Has the meaning set forth in Section IV.B.5 of the Plan.
      12
                        26.   Class 6 Claim: Has the meaning set forth in Section IV.B.6 of the Plan.
      13
                        27.   Class 7 Claim: Has the meaning set forth in Section IV.B.7 of the Plan.
      14
                        28.   Class 8 Claim: Has the meaning set forth in Section IV.B.8 of the Plan.
      15
                        29.   Class 9 Claim: Has the meaning set forth in Section IV.B.9 of the Plan.
      16
                        30.   Class 10 Claim: Has the meaning set forth in Section IV.B.10 of the Plan.
      17
                        31.   Confirmation: The entry of the Order of Confirmation by the Bankruptcy
      18       Court.

      19                32.   Creditor: A “creditor” within the meaning of § 101(10) of the Bankruptcy
               Code.
      20
                      33. Debtor: King Mountain Tobacco Company, Inc., the debtor in possession
      21       in this Bankruptcy Case.
      22              34. Delisting: A State’s removal of an NPM from its directory or list of NPMs
      23
               that are authorized to sell tobacco products in that State or any other action of a State to
               prevent an NPM from selling tobacco products in that State.
                                                                                   B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                              LAW OFFICES
                REORGANIZATION – Page 4                                                601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11      Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24       Pg 4 of 28
        1
                      35. Disputed Claim: A filed or scheduled Claim of an alleged creditor that
        2      was listed in a Debtor’s Schedules as “disputed,” and which has not subsequently been
               allowed, or as to which a party-in-interest has filed an objection.
        3

        4            36. Effective Date: The first Business Day that is at least three (3) Business
               Days following the entry of the Order of Confirmation.
        5
                     37.   Entity: Shall have the meaning set forth in § 101(15) of the Code.
        6
                     38.   Equity Holder: Trina Wheeler, the Holder of all the Equity Interests.
        7
                     39.   Equity Interest: An equity interest in the Debtor.
        8
                      40. Escrow Account: An account established for the benefit of an Escrow
        9      State pursuant to such state’s Escrow Statutes into which the Debtor makes periodic
               deposits.
      10

      11
                     41. Escrow Account Income: From time to time, income earned on Escrow
               Funds that is distributable to the Debtor or Reorganized Debtor.
      12              42. Escrow Funds: From time to time, the total of all funds the Debtor or
      13
               Reorganized Debtor shall have deposited into an Escrow Account. Escrow Funds shall
               not include Escrow Account Income.
      14
                     43. Escrow Release Date: Each date that Escrow Funds from an Escrow
      15       Account would be released and distributable to the Debtor or Reorganized Debtor,
               generally twenty-five (25) years after such Escrow Funds were deposited into the
      16       Escrow Account, as summarized in Exhibit D hereto.
      17
                      44. Escrow State(s): Each state for the benefit of which the Debtor has
      18       established an Escrow Account.

      19              45. Escrow Statutes: Generally, the laws enacted by each Escrow State in
               connection with the MSA that require NPMs (such as the Debtor) to deposit a specified
      20       sum per tobacco unit sold in such Escrow State into an Escrow Account, on a periodic
               basis, to serve as a resource for payment of any judgment ultimately obtained by a State
      21
               for tortious conduct of an NPM.
      22
                    46. Estate: The Estate created for the Debtor pursuant to § 541 of the
      23       Bankruptcy Code.

                                                                                B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                          LAW OFFICES
                REORGANIZATION – Page 5                                            601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 5 of 28
        1
                     47. Federal Judgment Rate: The rate of interest in effect as of the Effective
        2      Date provided for under 28 U.S.C. § 1961 for postjudgment interest in federal court
        3      proceedings.

        4           48. Governmental Unit: A “governmental unit” as defined in § 101(27) of the
               Bankruptcy Code.
        5
                     49.   Holder: A holder of a Claim or Equity Interest as the case may be.
        6
                     50.   IRS: The Internal Revenue Service.
        7
                      51. MSA: That certain Master Settlement Agreement entered into in
        8      November 1998, originally between the four largest United States tobacco
               companies (collectively, the original participating manufacturers or “OPMs”) and
        9
               the Settling States, which brought an end to years of litigation over tobacco-related
      10       illnesses. Under the MSA, OPMs agreed to restrict their advertising and marketing
               practices and make specified payments to Settling States each year in perpetuity. The
      11       MSA also provided incentives for Settling States to pass the Escrow Statutes applicable
               to NPMs.
      12

      13
                     52.   Notice and Hearing: Proceedings as contemplated under Bankruptcy Code
               § 102(1).
      14
                    53. NPM: A Non-Participating Manufacturer as that term is defined in the
      15       MSA or Escrow Statutes – a tobacco company that did not participate in the MSA. The
               Debtor is an NPM.
      16
                     54. Order of Confirmation: The order of the Bankruptcy Court confirming the
      17
               Plan pursuant to Section 1129 of the Bankruptcy Code.
      18
                   55. Petition Date: September 25, 2020, the date upon which the Debtor
      19       commenced its Bankruptcy Case.

      20              56. Plan: The Debtor’s Plan of Reorganization, as such may be amended from
               time to time.
      21
                      57. Priority Tax Claims: Allowed Claims of Governmental Units for the
      22
               principal amount of a tax within the meaning of § 507(a)(8) of the Code, and statutory
      23       interest accruing thereon prior to the Petition Date.

                                                                               B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                          LAW OFFICES
                REORGANIZATION – Page 6                                            601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11   Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 6 of 28
        1             58. Professional Person: A person, including a trustee (if one is appointed),
               retained or to be compensated pursuant to §§ 326, 327, 328, 330, and/or 1103 of the
        2
               Bankruptcy Court.
        3
                     59.    Reorganized Debtor: The Debtor on and following the Effective Date.
        4
                      60. Schedules: The schedules of assets, liabilities and executory contracts and
        5      the statement of financial affairs filed on behalf of the Debtor pursuant to § 521 of the
               Bankruptcy Code, and in accordance with the Bankruptcy Rules, as each has been, or
        6      may be, amended and supplemented from time to time.
        7
                    61. Secured Claim: An Allowed Claim that is a secured Claim against a
        8      Debtor determined in accordance with § 506(a) of the Bankruptcy Code.

        9             62. Settling State(s): One (or more than one, as the context requires) of the 46
               states that are signatories to the MSA.
      10
                    63. SOFA: The Statement of Financial Affairs the Debtor filed in the
      11
               Bankruptcy Case.
      12
                     64. Sublease: The Real Property Sublease Agreement, in the form attached
      13       hereto as Exhibit C, that the Debtor (as sublessee) shall enter into with the Equity
               Holder (as sublessor), as of the Effective Date, of certain real property and
      14       improvements therein described that form a portion of the Debtor’s operating premises.
      15
                     65. Tax Lien: The lien created by TTB’s filing of a Notice of Federal Tax
      16       Lien on September 24, 2020, to the extent of its enforceability.

      17            66. Tax Lien Property: The property of the Estate that is subject to and
               encumbered by the Tax Lien.
      18
                      67. TTB: The Alcohol and Tobacco Tax and Trade Bureau, a bureau of the
      19       United States Department of the Treasury, which regulates and collects taxes on trade
      20       and imports of alcohol, tobacco, and firearms within the United States, and the Holder
               of the Class 1 Claim.
      21
                     68. Unsecured Claim: An Allowed Claim that is (a) based upon (i) a proof of
      22       claim executed and filed in accordance with Bankruptcy Rule 3003(c) prior to the
               Claims Bar Date, or (ii) the listing of the Claim in the Debtor’s schedules of liabilities
      23

                                                                                 B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 7                                              601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24       Pg 7 of 28
        1      as other than disputed, contingent or unliquidated, and (b) not a Secured Claim or an
               Unclassified Claim.
        2

        3      B.    Rules of Interpretation

        4             The rules of construction set forth in § 102 of the Bankruptcy Code shall apply to
               the Plan.
        5
                                             ARTICLE III.
        6                      CLASSIFICATION OF CLAIMS AND INTERESTS
        7             All Claims, as defined in § 101(4) of the Bankruptcy Code, against the Debtor
               are classified as set forth herein. A Claim is in a particular Class only to the extent it
        8
               qualifies within the definition of such Class and is in a different Class to the extent it
        9      qualifies within the definition of such different Class.

      10                    Class 1: Secured Claim of the TTB
                            Class 2: Secured Claim of FIRST Insurance Funding
      11                    Class 3: Unsecured Claim of the State of Indiana
      12
                            Class 4: Unsecured Claim of the State of South Carolina
                            Class 5: Unsecured Claim of the U.S. Department of Agriculture
      13                    Class 6: Unsecured Claim of the U.S. Food & Drug Administration
                            Class 7: Administrative Convenience Claims
      14                    Class 8: General Unsecured Claims
                            Class 9: Affiliate Claims
      15
                            Class 10: Equity Interests
      16
                                          ARTICLE IV.
      17                PROVISIONS FOR SATISFYING CLAIMS AND SPECIFYING
                           TREATMENT OF EACH CLASS UNDER THE PLAN
      18
                     The treatment of all Allowed Claims and Allowed Interests shall be as follows:
      19
               A.    Unclassified Claims
      20
                      There are nine classes of Claims and one class of Equity Interests, and certain
      21       other Claims are Unclassified Claims pursuant to applicable provisions of the
               Bankruptcy Code. If the Court confirms the Plan and the Plan becomes effective, the
      22       Class into which each Allowed Claim and Allowed Interest fits will determine the
               manner in which such Claim or interest will be treated. The Classes defined are as
      23
               follows.
                                                                                   B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                             LAW OFFICES
                REORGANIZATION – Page 8                                               601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24        Pg 8 of 28
        1            1.       Unclassified Claims.
        2                   a.     Administrative Expense Claims. As defined herein, Administrative
               Expense Claims are (a) claims incurred by the Debtor since the Petition Date and
        3
               allowed by the Court of a type described in § 503(b) of the Code; (b) all Allowed
        4      Claims of Professional Persons pursuant to §§ 330 and 331 of the Code and Bankruptcy
               Rule 2016; and (c) all fees and charges assessed against the Estate under 28 U.S.C.
        5      § 1930. Claims incurred in the ordinary course of the Debtor’s business following the
               Petition Date shall be paid in the ordinary course of business in accordance with the
        6      terms and conditions of the particular agreements governing such obligations. Claims
        7
               of Professional Persons shall be paid on the later of the Effective Date or the date each
               such Claim becomes an Allowed Claim. Claims arising under 28 U.S.C. § 1930 shall
        8      be paid as required under such statutory section.

        9                   b.     Priority Tax Claims. Priority Tax Claims shall include the principal
               portion of the applicable tax and interest accrued thereon through the Effective Date.
      10       According to the Schedules and Proofs of Claim that have been filed in this Bankruptcy
      11       Case, the following Priority Tax Claims are alleged to exist:

      12                              Claimant                 Type of Claim            Amount
                          Internal Revenue Service            Taxes                      $73,570.59
      13                               Total:                                            $73,570.59

      14       Any amounts that comprise penalties shall not be Priority Tax Claims but shall be
               deemed to be and treated as Unsecured Claims under Class 7 (if the holder of the Claim
      15       so elects) or Class 8. Each Priority Tax Claim shall be paid in full in equal monthly
      16
               payments commencing in the first full month following the Effective Date based upon
               an amortization equal to sixty (60) months less the number of full calendar months
      17       between the Petition Date and the Effective Date. (By way of example only, if the
               Effective Date occurs in March 2021, the amortization would be over a period of 53
      18       months.) Simple interest shall accrue on each Priority Tax Claim at the Federal
               Judgment Rate until paid in full.
      19
               B.    Classified Claims and Interests
      20

      21             1.       Class 1: Secured Claim of the TTB

      22              Class 1 consists of the Secured Claim of the TTB (the “Class 1 Claim”), as more
               fully described below. The Class 1 Claim shall be paid according to the following
      23       terms:

                                                                                 B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 9                                              601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11      Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 9 of 28
        1
                             a.    Identification of Claim. The Class 1 Claim is based upon a
        2
                judgment against the Debtor and in favor of the TTB for unpaid excise taxes, interest
        3       and penalties. According to a Proof of Claim that it filed, TTB alleges that its Secured
                Claim totaled $75,386,614.25 as of the Petition Date.
        4
                             b.     Allowance of Claim. The Class 1 Claim shall be allowed or
        5       disallowed, as the case may be, whether prior to or following Confirmation, in such
        6       amount as to which the Debtor and the TTB may agree or the Court may determine
                following Notice and Hearing.
        7
                              c.     Retention of Security Interest. The Holder of the Class 1 Claim
        8       shall retain the lien of the Tax Lien against and security interests in the Tax Lien
                Property until all payments on account of the Class 1 Claim has been made.
        9

      10                     d.      Payment: The Debtor shall pay the Holder of the Class 1 Claim as
                follows:
      11                             (1) Commencing with the first Escrow Release Date in 2032 and
                continuing through each subsequent Escrow Release Date until the Class 1 Claim is
      12
                paid in full, the Holder of the Class 1 Claim shall receive distributions equal to eighty
      13        percent (80%) of all Escrow Funds that are subject to release on each such date.

      14                           (2) In addition to the distributions provided for in the immediately
                preceding paragraph, commencing on the tenth (10th) day of the first full month
      15        following the Effective Date, the Reorganized Debtor shall make monthly payments to
      16        the Holder of the Class 1 Claim in the amount of $50,000.

      17                    e.     Interest rate: Interest shall accrue following the Effective Date on
                the unpaid balance of the Class 1 Claim at the Federal Judgment Rate.
      18
                              f.    Plan Effects Cure of Defaults. On the Effective Date, all defaults
      19
                and alleged defaults, if any, under or in connection with the Class 1 Claim that existed
      20        or were alleged to exist as of the Effective Date shall be deemed cured, satisfied and of
                no further force or effect pursuant to and in connection with the implementation of the
      21        terms of this Plan.
      22

      23

                                                                                   B USH K ORNFELD           LLP
                 DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                 REORGANIZATION – Page 10                                             601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11       Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 10 of 28
        1             2.     Class 2: Secured Claim of FIRST Insurance Funding
        2            Class 2 consists of the Secured Claim of FIRST Insurance Funding (the “Class 2
                Claim”), as more fully described below. The Class 2 Claim shall be treated as follows:
        3

        4                    a.    Description of Claim. The Class 2 Claim is based upon a premium
                financing agreement (the “PFA”) the Debtor entered into with FIRST Insurance
        5       Funding (“FIRST”) following the Petition Date, pursuant to which FIRST financed
                annual insurance premiums for policies that renewed on November 10, 2020. The total
        6       premium amount was approximately $522,186.62, of which the Debtor paid a total of
        7
                approximately $196,839.56 and FIRST financed the balance of approximately
                $332,321.20. Pursuant to the PFA, as amended, the Debtor agreed to make monthly
        8       payments to FIRST of $33,232.12 each for a period of ten months, commencing
                December 10, 2020.
        9
                             b.    Allowance of Claim. Upon the Effective Date, the Class 2 Claim
      10
                shall be deemed allowed as a Secured Claim in the amount of $332,321.20, less the
      11        dollar amount of any monthly payments made to FIRST following December 10, 2020.

      12                       c.    Retention of Security Interest. The Holder of the Class 2 Claim
                shall retain its security interest in the unearned premiums under the financed insurance
      13
                policies, any credits generated by such policies, dividend payments, and loss payments
      14        which reduce the unearned premium, until the Class 2 Claim is paid in full.

      15                    d.    Payments: The Debtor and Reorganized Debtor shall make monthly
                payments to the Holder of the Class 2 Claim in the amount of $33,232.12 each in
      16        accordance with the PFA unto the Class 2 Claim is paid in full.
      17
                              e.     Interest rate: Interest shall continue to accrue on the Class 2 Claim
      18        at the rate specified in the PFA until the Class 2 Claim is paid in full.

      19                     f.      Certain PFA Provisions Shall Not Apply. Notwithstanding anything
                to the contrary in the PFA, the following provisions shall not apply on and after the
      20
                Effective Date:
      21                             (1) Any provision that would make a bankruptcy filing or the
                pendency of a bankruptcy case by the Debtor an event of default.
      22
                                 (2) Any provision that is contrary to the exclusive jurisdiction of
      23        the Bankruptcy Court to resolve any disputes as to the PFA.
                                                                                  B USH K ORNFELD            LLP
                 DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                 REORGANIZATION – Page 11                                             601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11     Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24       Pg 11 of 28
        1             3.     Class 3: Unsecured Claim of the State of Indiana
        2
                      Class 3 consists of the Unsecured Claim of the State of Indiana (the “Class 3
        3       Claim”), as more particularly described below. The Class 3 Claim shall be treated as
                follows:
        4
                            a.      Description of Claim. The Class 3 Claim is based upon a
        5       Settlement Agreement, entered into between the State of Indiana (“Indiana”) and the
        6       Debtor in September 2015. Pursuant to the Settlement Agreement, the parties settled
                and resolved litigation that Indiana had commenced against the Debtor alleging that the
        7       Debtor had sold tobacco products in Indiana without making escrow deposits as
                required under Indiana’s Escrow Statutes.
        8
                             b.     Allowance of Claim. The Class 3 Claim shall be allowed or
        9
                disallowed, as the case may be, whether prior to or following Confirmation, in such
      10        amount to which the Debtor and the Holder of the Class 3 Claim may agree or the
                Court may approve following Notice and Hearing. The Debtor believes the Class 3
      11        Claim totals approximately $3,500,000.
      12
                             c.     Payments: Commencing on the tenth (10th) day of the first full
      13        month following the Effective Date, the Reorganized Debtor shall make monthly
                deposits into the Escrow Account designated for Indiana in the amount of $25,000
      14        each, exclusive of the final deposit in some lesser amount, until the Class 3 Claim has
                been paid in full.
      15

      16                     d.      Interest rate: No interest shall accrue on the Class 3 Claim.

      17              4.     Class 4: Unsecured Claim of the State of South Carolina

      18               Class 4 consists of the Unsecured Claim of the State of South Carolina (the
                “Class 4 Claim”), as more particularly described below. The Class 4 Claim shall be
      19
                treated as follows:
      20
                            a.     Description of Claim. The Class 4 Claim is based upon a
      21        Settlement Agreement, entered into between the State of South Carolina (“South
                Carolina”) and the Debtor in 2016 that settled and resolved all claims stated in litigation
      22
                that South Carolina had commenced against the Debtor.
      23

                                                                                   B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                             LAW OFFICES
                REORGANIZATION – Page 12                                              601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11       Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 12 of 28
        1                    b.     Allowance of Claim. The Class 4 Claim shall be allowed or
                disallowed, as the case may be, whether prior to or following Confirmation, in such
        2
                amount to which the Debtor and the Holder of the Class 4 Claim may agree or the
        3       Court may approve following Notice and Hearing. The Debtor believes the Class 4
                Claim totals approximately $2,500,000.
        4
                             c.     Payments: Commencing on the tenth (10th) day of the first full
        5       month following the Effective Date, the Reorganized Debtor shall make monthly
        6       deposits into the Escrow Account designated for South Carolina in the amount of
                $15,000 each, exclusive of the final deposit in some lesser amount, until the Class 4
        7       Claim has been paid in full.
        8                    d.      Interest rate: No interest shall accrue on the Class 4 Claim.
        9
                      5.     Class 5: Unsecured Claim of the U.S. Department of Agriculture
      10
                      Class 5 consists of the Unsecured Claim of the U.S. Department of Agriculture
      11        (the “USDA”) (the “Class 5 Claim”). The Class 5 Claim shall be treated as follows:

      12                     a.    Description of Claim. The Class 5 Claim is based upon a judgment
                (the “USDA Judgment”), dated November 7, 2016, in the amount of $6,425,683.23 that
      13
                was entered against the Debtor in United States v. King Mountain Tobacco, Case
      14        No. 1:14-cv-03162-RMP (E.D. Wash). On August 13, 2018, the Ninth Circuit Court of
                Appeals affirmed the district court. Thereafter, the parties entered into an Interim
      15        Payment Plan Agreement (the “USDA Agreement”), dated September 19, 2018,
                pursuant to which the Debtor was to make, and made, certain payments to the USDA’s
      16        Commodity Credit Corporation (the “CCC”) that the CCC would hold in escrow
      17        pending the exhaustion of the Debtor’s appeal rights. On June 10, 2019, the United
                States Supreme Court denied the Debtor’s petition for a writ of certiorari.
      18
                             b.     Allowance of Claim. The Class 5 Claim shall be allowed or
      19        disallowed, as the case may be, whether prior to or following Confirmation, in such
                amount to which the Debtor and the Holder of the Class 5 Claim may agree or the
      20
                Court may approve following Notice and Hearing. The Debtor believes the Class 5
      21        Claim totals approximately $5,289,000.

      22                    c.    Payments: Commencing on the tenth (10th) day of the first full
                month following the Effective Date, the Reorganized Debtor shall make monthly
      23

                                                                                   B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                             LAW OFFICES
                REORGANIZATION – Page 13                                              601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11       Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 13 of 28
        1       payments to the USDA in the amount of $30,000 each, exclusive of the final payment
                in some lesser amount, until the Class 5 Claim has been paid in full.
        2

        3                    d.    Interest rate: Interest shall accrue on the Class 5 Claim following
                the Effective Date at the Federal Judgment Rate until paid in full.
        4
                      6.     Class 6: Unsecured Claim of the U.S. Food & Drug Administration
        5
                       Class 6 consists of the Unsecured Claim of the U.S. Food & Drug Administration
        6
                (the “FDA”) (the “Class 6 Claim”). The Class 6 Claim shall be treated as follows:
        7
                             a.    Description of Claim. The Class 6 Claim is based upon amounts
        8       owing to the FDA as reflected in a Repayment Agreement between the Debtor and the
                FDA, entered into in May 2018, showing an amount then owing of $3,923,656.84.
        9

      10                     b.      Allowance of Claim. The Class 6 Claim shall be allowed or
                disallowed, as the case may be, whether prior to or following Confirmation, in such
      11        amount to which the Debtor and the Holder of the Class 6 Claim may agree or the
                Court may approve following Notice and Hearing. The Debtor listed the FDA’s claim
      12        in its Schedules in the amount of $2,903,104.13.
      13
                             c.   Payments: Commencing on the tenth (10th) day of the first full
      14        month following the Effective Date, the Reorganized Debtor shall make monthly
                payments to the FDA in the amount of $25,000 each, exclusive of the final payment in
      15        some lesser amount, until the Class 6 Claim has been paid in full.
      16
                             d.    Interest rate: Interest shall accrue on the Class 6 Claim following
      17        the Effective Date at the Federal Judgment Rate until paid in full.

      18              7.     Class 7: Administrative Convenience Claims
      19
                       Class 7 consists of all Administrative Convenience Claim (as defined in Section
      20        II.A.1 above) (the “Class 7 Claims”). The Class 7 Claims shall be treated as follows:

      21                     a.     Allowance of Claims. Each Class 7 Claim shall be allowed or
                disallowed, as the case may be, whether prior to or following Confirmation, in such
      22        amount as to which the Debtor and the claimant may agree or the Court may approve
      23
                following Notice and Hearing. The Debtor’s Schedules indicate that the Claims that
                would qualify for treatment under Class 7 total approximately $4,000.00.
                                                                                 B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                REORGANIZATION – Page 14                                            601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 14 of 28
        1
                               b.     General Treatment. The Debtor shall pay each Holder of a Class 7
        2
                Claim a Cash payment equal to the full amount of such holder’s Allowed Claim on the
        3       later of (i) ten (10) Business Days after the Effective Date, or (ii) three (3) Business
                Days following the date upon which the Debtor receives notice that such Claim has
        4       become an Allowed Claim.
        5                     c.    Election for Treatment Under Class 7. Each holder of an Unsecured
        6       Claim in the amount of $1,000.00 or less is deemed to hold a Class 7 Claim and shall
                be treated under this Section IV.B.7. Any holder of an Unsecured Claim in excess of
        7       $1,000.00 desiring treatment as a Class 7 Claim may elect to reduce its Allowed Claim
                to $1,000.00 by (i) timely returning a Ballot approving the Plan, and (ii) making an
        8       election on the Ballot for treatment as the holder of Class 7 Claim. By making such
                election the holder expressly agrees that, upon the Effective Date, it shall be
        9
                conclusively deemed to have (i) elected to be treated under this Section IV.B.7, and
      10        (ii) waived and released for all time and for all purposes the portion of its Claim greater
                than $1,000.00.
      11
                              d.     Provisions in Event of Over-Election. The payments set forth above
      12        for this Class 7 are in part based upon assumptions as to the total dollar amount of
      13
                Claims that qualify for or elect to be treated under Class 7. Specifically, the Plan
                assumes that Unsecured Claims totaling approximately $4,000.00 will qualify for or
      14        elect treatment under Class 7. If for any reason the actual total dollar amount of Claims
                electing or qualifying for treatment under Class 7 exceeds the anticipated amount as set
      15        forth in this paragraph, the Debtor may, but shall not be required to, proceed with the
                Plan payments as set forth in Section IV.B.7.b. above notwithstanding such excess.
      16
                Alternatively, and notwithstanding a creditor’s timely election on the Ballot, the Debtor
      17        shall have the right to limit participation in Class 7 by limiting the Class to Claims in
                reverse order of the dollar amount of each such claim (from smallest to largest) until
      18        the actual total dollar amount of such Claims substantially equals the projected total
                dollar amount of such claims as provided for in this paragraph, with all excluded claims
      19
                becoming Class 8 Claims.
      20
                      8.     Class 8: Unsecured Claims Other Than Claims in Classes 3, 4, 5, 6
      21
                and 7.

      22               Class 8 consists of all Unsecured Claims other than Allowed Claims that qualify
                for or elect treatment under Classes 3, 4, 5, 6 and 7 (the “Class 8 Claims”). The Class 8
      23        Claims shall be treated as follows:

                                                                                  B USH K ORNFELD            LLP
                 DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                 REORGANIZATION – Page 15                                             601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11     Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24       Pg 15 of 28
        1                    a.     Allowance of Claims. Each Class 8 Claim shall be allowed or
                disallowed, as the case may be, whether prior to or following Confirmation, in such
        2
                amount as to which the Debtor and the claimant may agree or the Court may approve
        3       following Notice and Hearing.

        4                    b.      Payment Terms. Each holder of a Class 8 Claim shall, on a monthly
                basis, receive its Pro Rata share of a total monthly payment to Class 8 of $10,000.00,
        5       commencing in the first full month following the Effective Date, until all Class 8
                Claims are paid in full. All payments shall be made on or before the tenth (10th) day of
        6
                each month in which a payment is due.
        7
                             c.   Interest rate: Simple interest shall accrue on the unpaid balance of
        8       each Class 8 Claim at the Federal Judgment Rate.
        9                    d.    Exclusion of Heritage Bank. Notwithstanding anything to the
      10
                contrary herein, and unless the SBA revokes the forgiveness of Heritage Bank’s loan to
                the Debtor pursuant to the Paycheck Protection Program, no distributions shall be made
      11        to Heritage Bank on account of such forgiven loan.

      12              9.     Class 9: Affiliate Claims
      13              Class 9 consists of all Allowed Claims of Affiliates. On the Effective Date, the
                Reorganized Debtor shall effect a setoff against each Class 9 Claim as to which a
      14
                receivable is owing to the Reorganized Debtor to reduce the amount of such receivable
      15        on a dollar-for-dollar basis. The Plan shall otherwise provide for no payment on any
                remaining balance owing to the Holder of a Class 9 Claim.
      16
                      10.    Class 10: Equity Interests
      17
                       Class 10 consists of Equity Interests. The Holder of the Equity Interests shall
      18
                retain such Equity Interests following Confirmation and shall retain and exercise in the
      19        Holder’s discretion all the privileges and benefits arising from such Equity Interests
                without further notice or order of the Court.
      20
                C.    Impairment of Classes
      21
                       Each Class is impaired under the Plan (each, an “Impaired Class”). Pursuant to
      22        the provisions of § 1129(b) of the Bankruptcy Code, in the event an Impaired Class
      23
                does not accept the Plan, the Debtor requests that the Court confirm the Plan without
                the consent of such Impaired Class.
                                                                                 B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                REORGANIZATION – Page 16                                            601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 16 of 28
        1
                                         ARTICLE V.
        2            CLAIMS OBJECTIONS AND TREATMENT OF DISPUTED CLAIMS
        3       A.    Administration of Claims
        4              Except as otherwise provided for herein, each Claim shall be allowed or
        5
                disallowed, as the case may be, in such amount as the Court shall determine, whether
                prior to or following Confirmation, and whether pursuant to this Plan or otherwise,
        6       upon such notice as the Bankruptcy Court or Bankruptcy Rules shall permit except
                that, after the Effective Date, the Debtor may settle or compromise any controversies
        7       regarding Claims without notice or further order of the Court.
        8       B.    Defenses and Counterclaims Assigned to Reorganized Debtor
        9              On the Effective Date, the Debtor shall be deemed to have assigned to the
      10        Reorganized Debtor, and the Reorganized Debtor shall be deemed to have acquired and
                become the successor to, all defenses, counterclaims and setoffs, whether equitable or
      11        legal, of the Debtor to Claims held or asserted to be held against the Debtor. Any
                objection to Claims must be filed and served in accordance with Bankruptcy Rule
      12        3007; provided, however, that the foregoing limitations do not apply to any claims filed
      13
                subsequent to Confirmation.

      14
                C.    No Distribution on Disputed Claims

      15               Notwithstanding any provision of the Plan specifying the time for payment of
                distributions to Holders of Claims, no payment or distribution shall be made to the
      16        Holder of a Disputed Claim until the time such Claim has been determined to be an
                Allowed Claim. The existence of a Disputed Claim in a Class to which a distribution
      17        under this Plan is due shall not affect any distribution to other Holders in such Class.
      18
                Notwithstanding the foregoing, if an objection is filed as to any claim of the United
                States, the Debtor shall make payments as provided under the Plan with respect to such
      19        claim into reserve until the claim dispute is resolved. Upon the allowance of any
                Disputed Claim, the Holder shall be paid the amount that such Holder would have
      20        received had its Claim been an Allowed Claim on the Effective Date.
      21

      22

      23

                                                                                 B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                REORGANIZATION – Page 17                                            601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 17 of 28
        1                                 ARTICLE VI.
                            EXECUTORY CONTRACTS AND UNEXPIRED LEASES
        2
                A.    Assumption of Executory Contracts and Unexpired Leases.
        3
                       The Plan constitutes a motion by the Debtor to assume each of the executory
        4       contracts and unexpired leases set forth on Exhibit D hereto as of the Effective Date
                pursuant to § 365(a) of the Bankruptcy Code. The Debtor does not believe that any
        5
                cure pursuant to Bankruptcy Code § 365(b)(1)(A) will be owing in connection with
        6       such assumptions, and the Plan makes no provision for the payment of any such cure.
                Notwithstanding the foregoing, any party to an executory contract or unexpired lease
        7       scheduled for assumption as provided in this paragraph shall, within the same deadline
                and in the same manner established for objections to confirmation, file a Proof of Claim
        8
                with the Bankruptcy Court for arrearage required to be cured by § 365(b)(1) of the
        9       Bankruptcy Code and any objections to the assumption. A party’s failure to assert such
                arrearage or to file an objection shall constitute such party’s agreement to the
      10        assumption and a conclusive acknowledgment that no defaults or claims exist under
                said contract that require a cure.
      11
                B.    Rejection of Executory Contracts and Unexpired Leases.
      12
                       The Plan constitutes a motion by the Debtor to reject all other executory
      13
                contracts and unexpired leases of the Debtor as of the Effective Date that are subject to
      14        rejection under 11 U.S.C. § 365, except those executory contracts and unexpired leases
                previously assumed, or that are scheduled for assumption as set forth in Exhibit D
      15        hereto. Any claim arising from the rejection of an executory contract or unexpired
                lease is a Class 8 claim to the extent it is an Allowed Claim. Any entity holding a claim
      16
                based upon the rejection of an executory contract or unexpired lease pursuant to this
      17        Section VI must file a Proof of Claim with the Bankruptcy Court within thirty (30) days
                after the Effective Date. The failure of any such entity to file a Proof of Claim within
      18        the specified time period will result in the disallowance of such Claim.
      19                                      ARTICLE VII.
                                    MEANS FOR EXECUTION OF THE PLAN
      20
                A.    Overview
      21
                     As detailed below, all Allowed Claims will be paid in full over time from net
      22        income of the Debtor and (in the case of Class 1) from distributions of Escrow Funds.
      23

                                                                                 B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                REORGANIZATION – Page 18                                            601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 18 of 28
        1       B.    Distributions of Escrow Funds.
        2              The primary source of distributions to Class 1 will come from Escrow Funds.
                Attached as Exhibit E is a schedule detailing the timing and amounts of funds that will
        3
                be released from each of the Escrow Accounts. As generally provided for under the
        4       Escrow Statutes of each Escrow State, Escrow Funds are released and revert back to the
                Debtor twenty-five (25) years after such funds were deposited in the Escrow Account,
        5       unless such funds were used “to pay a judgment or settlement on any released claim
                brought against such tobacco product manufacturer by the State or any releasing party
        6       located or residing in the State.” See e.g. RCW 70.157.020(b)(2)(A). As of the date of
        7
                this Plan, there have been no distributions from any of the Escrow Accounts to any
                State, and the Debtor is not aware any pending claims or unsatisfied settlements or
        8       judgments in favor of any State that might otherwise result in a distribution from an
                Escrow Account. The Reorganized Debtor shall distribute the allocable share of such
        9       released Escrow Funds to the Holder of the Class 1 Claim not later than five (5)
                business days after the Reorganized Debtor’s receipt of such funds.
      10
                C.    Continued Operations of Property
      11

      12               The Debtor shall continue to own, maintain, operate and manage the Business in
                its sole discretion and in the ordinary course of business without further notice or order
      13        of the Court. On and after the Effective Date, the Debtor shall have full authority and
                discretion to take any action in the exercise of its reasonable business judgment in
      14        connection with all aspects of the operation and maintenance of the Business and the
                Debtor’s assets without further notice or approval of any court, so long as such action is
      15
                consistent with and not directly contrary to other provisions of this Plan and the Order
      16        of Confirmation.

      17        D.    Business Lease, Agricultural Lease and Sublease.
      18
                      A portion of the Debtor’s business premises operate on real property and
      19        improvements owned by the Equity Holder, while other portions operate on real
                property owned by the Yakama Nation or Yakama Nation Members and administered
      20        by the BIA and leased to the Equity Holder.
      21              Upon the Effective Date, the Debtor shall enter into the Sublease. Pursuant to
      22
                the Sublease, the Debtor’s ongoing rent obligations shall be equal to the sublessor’s
                obligations to the BIA, and the Debtor shall pay the BIA directly for all such
      23        obligations.

                                                                                 B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 19                                             601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 19 of 28
        1              Upon the Effective Date, the Debtor shall also enter into the Business Lease. As
                set forth in the Business Lease, the Debtor shall set off the Affiliate Payable of Wheeler
        2
                Logging against the rent owing during the first year of the Business Lease, and
        3       accordingly shall pay $95,000 for the first year of the New Lease. Beginning in the
                second year of the Business Lease and continuing through the term of the Business
        4       Lease, the Debtor shall pay rent in the amount of $375,000.00 per year. All payments
                of rent shall be made on July 1 of each and every year during the initial or renewal term
        5       of the Business Lease.
        6
                        Finally, the Debtor shall also enter into the Agricultural Lease upon the Effective
        7       Date.
        8       E.      Assignment and Disposition of Causes of Action.
        9               1.    General Treatment.
      10
                        On the Effective Date, the Debtor shall be deemed to have assigned to the
      11        Reorganized Debtor, and the Reorganized Debtor shall be deemed to have acquired and
                become the successors to, (i) all Avoidance Claims, and (ii) all claims and causes of
      12        action of the Debtor for relief against any other party other than Avoidance Claims
                (collectively, the “Causes of Action”). In general, and in the exercise of ordinary
      13
                business judgment, the Reorganized Debtor shall investigate, pursue, prosecute and/or
      14        settle such Causes of Action. Any net proceeds from such Causes of Action, after
                payment of all fees, costs and expenses incurred in pursuing such Causes of Action,
      15        shall be distributed to the holders of Allowed Claims in Class 8.
      16                2.    Treatment of Certain Avoidance Claims.
      17
                      The Debtor listed in its Statement of Financial Affairs (Dkt No. 1) (“SOFA”)
      18        various payments that it made to insiders and non-insiders during the periods one year
                and ninety days, respectively, prior to the Petition Date, some of which may qualify as
      19        Avoidance Claims. The treatment of such Avoidance Claims is set forth below:
      20
                      a.     Payments to Indiana, South Carolina, USDA and FDA: The Debtor
      21        believes that it made each payment to each of these governmental entities in strict
                compliance with the terms of a settlement agreement or payment plan it had earlier
      22        entered into with such entity. The Plan therefore makes no provision for and is not
                dependent upon the recovery of any prepetition transfers to these entities.
      23

                                                                                   B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                             LAW OFFICES
                REORGANIZATION – Page 20                                              601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11      Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 20 of 28
        1             b.     Payments to Wheeler Kountry Korner: As detailed in the Disclosure
                Statement, the Debtor estimates that some $30,000 to $50,000 of the payments the
        2
                Debtor made prior to the Petition Date might be subject to avoidance. However, the
        3       Debtor is indebted to Wheeler Kountry Korner in the approximate amount of $584,000.
                Therefore, given the risks and costs of litigation in connection with the amount at issue,
        4       and notwithstanding Bankruptcy Code § 502(d), the Plan constitutes a motion pursuant
                to Bankruptcy Rule 9019 for approval of a settlement of all potential Avoidance Claims
        5       against Wheeler Kountry Korner by reducing the amount of the Claim of Wheeler
        6       Kountry Korner by $50,000 in full satisfaction of any such claims.

        7             c.     Payments to Wheeler Rock Products: The Debtor believes that both
                payments set forth in the SOFA would fall well within the scope of the “ordinary
        8       course of business” exception under Bankruptcy Code § 547(c)(2) and would not be
                avoidable. The Plan therefore makes no provision for and is not dependent upon the
        9
                recovery of any prepetition transfers to this entity.
      10
                       d.     Payments to Wheeler Logging: Wheeler Logging is an entity wholly
      11        owned by the Equity Holder. As detailed in the Disclosure Statement, the Debtor made
                payments to Wheeler Logging totaling $280,000 during the year prior to the Petition
      12
                Date for management services, the last of which was made some six months prior to the
      13        Petition Date, which payments may be deemed avoidable transfers. The Debtor
                understands that Wheeler Logging has no ability to pay a judgment in the amount of
      14        such payments. The Debtor and the Equity Holder have therefore agreed that the
                potential liability of Wheeler Logging on an Avoidance Claim will be settled by way of
      15        the setoff of lease payments that would otherwise be owing to the Equity Holder in
      16        connection with the New Lease up to a total setoff of $280,000, following which
                payments to the Equity Holder shall commence as set forth in the New Lease. The Plan
      17        constitutes a motion pursuant to Bankruptcy Rule 9019 for approval of such settlement.

      18        F.    Treatment of Certain Affiliate Receivables.
      19
                      1.     Wheeler Fuel Distribution.
      20
                        Wheeler Fuel Distribution shall pay the Affiliate Receivable owing from it (the
      21        “Wheeler Fuel Receivable”), totaling $249,999.72, in sixteen (16) equal quarterly
                payments, commencing in September 2021, until the Wheeler Fuel Receivable is paid
      22
                in full. Interest shall accrue on the unpaid principal balance of the Wheeler Fuel
      23        Receivable at the Federal Judgment Rate.

                                                                                 B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 21                                             601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 21 of 28
        1             2.     Wheeler’s Pawn Stars.
        2
                       Wheeler Pawn Stars shall pay the Affiliate Receivable owing from it (the “Pawn
        3       Stars Receivable”), totaling $282,993.20, in sixteen (16) equal quarterly payments,
                commencing in September 2021, until the Pawn Stars Receivable is paid in full.
        4       Interest shall accrue on the unpaid principal balance of the Pawn Stars Receivable at the
                Federal Judgment Rate.
        5

        6             3.     Wheeler Rock Products.

        7               Wheeler Rock Products shall pay the Affiliate Receivable owing from it (the
                “Rock Products Receivable”), totaling $1,521,198.38, in twenty (20) equal quarterly
        8       payments, commencing in September 2021, until the Rock Products Receivable is paid
                in full. Interest shall accrue on the unpaid principal balance of the Rock Products
        9
                Receivable at the Federal Judgment Rate.
      10
                      4.     Wheeler Cattle Receivable.
      11
                       Wheeler Cattle shall pay the Affiliate Receivable owing from it (the “Wheeler
      12
                Cattle Receivable”), totaling $1,968,337.14, in twenty (20) equal quarterly payments,
      13        commencing in September 2021, until the Wheeler Cattle Receivable is paid in full.
                Interest shall accrue on the unpaid principal balance of the Wheeler Cattle Receivable
      14        at the Federal Judgment Rate.
      15        G.    Maintenance of Insurance.
      16
                      The Debtor shall continue to maintain insurance coverage in the same or more
      17        favorable amounts and type as the Debtor held as of the Petition Date.

      18        H.    Continued Existence and Vesting of Assets in Reorganized Debtor

      19               On the Effective Date, the Reorganized Debtor shall continue to exist in
                accordance with the laws of the Yakama Nation and federal law, and pursuant to its
      20        Articles of Incorporation and Bylaws in effect prior to the Effective Date. All matters
                provided for in the Plan involving the corporate structure of the Debtor and any
      21
                corporate action required of the Debtor or Reorganized Debtor in connection with the
      22        Plan shall be deemed to have occurred and shall be in effect without any requirement or
                further action by the Equity Holder or directors of the Debtor and/or the Reorganized
      23        Debtor. Except as otherwise provided for in Section IV.B. of the Plan, on and after the
                                                                                 B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                REORGANIZATION – Page 22                                            601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24     Pg 22 of 28
        1       Effective Date each item of property of the Debtor, including all claims, rights and
                causes of action and any property acquired by the Debtor during the Reorganization
        2
                Case shall vest in the Reorganized Debtor free and clear of all Claims, liens, charges,
        3       other encumbrances and interests. On and after the Effective Date, the Reorganized
                Debtor may operate the Business and may use, acquire and dispose of property without
        4       supervision of or approval by the Bankruptcy Court and free and clear of any
                restrictions of the Bankruptcy Code or the Bankruptcy Rules other than restrictions
        5       expressly imposed by this Plan or the Confirmation Order.
        6
                I.    Officers and Directors/Continued Management.
        7
                       Truman J. Thompson is the Chief Executive Officer and Chief Financial Officer
        8       of the Debtor, and shall continue to serve in such capacities following the Effective
                Date. The Equity Holder does not receive any compensation from the Debtor
        9       whatsoever and there is no intention that she will in the future.
      10        J.    Distributions Under the Plan
      11              The Reorganized Debtor shall make all distributions required under the Plan.
      12        K.    Cancellation of Indebtedness
      13
                       On the Effective Date, except for the purpose of evidencing a right to distribution
      14        under this Plan, any notes or other instruments or documents evidencing or creating any
                indebtedness or obligations of, or interest in, the Debtor, except assumed executory
      15        contracts, and/or such notes or other instruments evidencing indebtedness or
                obligations of the Debtor that are unimpaired, reinstated, or amended and restated under
      16        this Plan, shall be cancelled and terminated and of no further force or effect.
      17                                       ARTICLE VIII.
                                         MISCELLANEOUS PROVISIONS
      18
                A.    Unnegotiated Distribution Checks
      19

      20
                       Pursuant to § 347 of the Bankruptcy Code, ninety (90) days after any distribution
                to any unsecured creditor by the Reorganized Debtor provided for herein, the
      21        Reorganized Debtor shall stop payment on any check on such distribution remaining
                unpaid to a holder of an Allowed Claim and funds shall be returned to the Reorganized
      22        Debtor. From and after the date the Reorganized Debtor stops payment on any
                distribution check pursuant to this paragraph, the holder of the Allowed Claim on
      23
                account of which such check was issued shall be entitled to receive no further
                                                                                 B USH K ORNFELD            LLP
                 DEBTOR’S FIRST AMENDED PLAN OF                                           LAW OFFICES
                 REORGANIZATION – Page 23                                            601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 23 of 28
        1       distributions on account of his claim and such holder's Allowed Claim shall thereupon
                be deemed satisfied in full.
        2

        3       B.    Mailing List; Returned Distribution Checks

        4              The official listing of creditor identities and mailing addresses is maintained by
                the Clerk of the Bankruptcy Court, United States Bankruptcy Court, 402 East Yakima
        5       Avenue, Suite 200, Yakima, WA 98901 (the “Official Mailing List”). It shall be the
                obligation of each creditor and/or party in interest to assure that the Official Mailing
        6       List is current and accurate as to each such person or entity. In the event that a
        7       distribution check, that has been properly posted to the creditor's address as set forth in
                the Official Mailing List, is returned as undeliverable by the United States Postal
        8       Service, the Reorganized Debtor shall be authorized, but not required, to void such
                check with the applicable funds becoming subject to further distribution pursuant to this
        9       Plan, and the claim of such creditor being deemed satisfied in full.
      10        C.    Administrative Claims Bar Date
      11
                      The deadline for submission of all claims entitled to priority pursuant to
      12        §§ 507(a)(1) and (b) of the Bankruptcy Code incurred prior to Confirmation, with the
                exception of fees and costs of Professional Persons, shall be thirty (30) days following
      13        the Effective Date. Failure to file a claim by this date shall conclusively bar the
                claimant from asserting his claim, which claim shall be forever discharged.
      14
                D.    Employment of Professional Persons
      15
                      The Reorganized Debtor shall be authorized to employ and compensate
      16
                Professionals following Confirmation upon such terms as the Reorganized Debtor
      17        deems reasonable and appropriate without further notice or order of the Court.

      18        E.    Payments Shall Be Timely

      19              The Reorganized Debtor shall timely make all payments required under this
                Plan. Without limiting the generality of the foregoing, the Reorganized Debtor shall be
      20        responsible for the timely payment of quarterly fees incurred pursuant to 28 U.S.C.
                § 1930(a)(6) following confirmation of the Plan until the Bankruptcy Case is closed.
      21
                After confirmation of the Plan, the Reorganized Debtor shall serve on the United States
      22        Trustee quarterly a financial report for each quarter (or portion thereof) the case
                remains open. The financial report shall include a statement of all disbursements made
      23        during the course of the relevant quarter, whether or not pursuant to the Plan.

                                                                                  B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 24                                             601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 24 of 28
        1
                F.    Treatment of Negotiable Instruments.
        2
                     Any negotiable instrument held by the holder of a Claim shall be deemed
        3       exchanged, canceled or satisfied, as the case may be, on the Effective Date.
        4       G.    Stay of Confirmation Order Shall Not Apply
        5
                      The stay of enforceability of the order of Confirmation pursuant to Bankruptcy
        6       Rule 3020(e) shall not apply, and the order of Confirmation shall be enforceable
                according to its terms absent further order of the Court.
        7
                H.    Event of Default; Consequence of Default
        8
                      An event of default shall occur if there is a material breach of this Plan. In such
        9       an event, the party alleging such default shall provide written notice of the alleged
                default to the Reorganized Debtor and its attorneys, at each of the following addresses:
      10
                             Truman J. Thompson
      11                     King Mountain Tobacco Company, Inc.
                             P.O. Box 422
      12                     White Swan, WA 98952-0422
                             Jay@kingmountaintobacco.com
      13

      14
                      And:
                             James L. Day
      15
                             Richard B. Keeton
                             Bush Kornfeld LLP
      16
                             601 Union Street, Suite 5000
                             Seattle, WA 98101-2373
      17
                             Phone: 206-292-2110
                             Fax: 206-292-2104
      18
                             Emails: jday@bskd.com and rkeeton@bskd.com

      19        If, after thirty (30) days following the Reorganized Debtor’s and its counsel’s receipt of
                the notice of default, the Reorganized Debtor and such party have been unable to
      20        resolve, or the Estate has been unable to cure, the asserted default, such party may
                proceed with any remedies available to it under applicable law, provided that nothing
      21        herein shall limit or affect the Reorganized Debtor’s right to seek appropriate relief
      22        from any court of competent jurisdiction.

      23

                                                                                  B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 25                                             601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 25 of 28
        1                                   ARTICLE IX.
                           SATISFACTION OF INDEBTEDNESS; PLAN IS BINDING
        2
                        Except as specifically provided in this Plan or in the Confirmation Order the
        3       distribution made to the various classes of creditors as provided for in this Plan shall be
                in full and complete satisfaction of their Allowed Claims and Allowed Interests. The
        4
                terms of this Plan and the Confirmation Order shall be binding on all parties regardless
        5       of whether or not (a) the party’s claim was scheduled, (b) a proof of claim was filed, (c)
                the claim is an Allowed Claim, or (d) the holder thereof voted to accept the Plan.
        6
                                                      ARTICLE X.
        7                                            INJUNCTION
        8              All Entities who have held, currently hold, or may hold a debt or Claim against
                the Debtor, the Estate, the Reorganized Debtor, or its respective property that is based
        9
                upon any act or omission, transaction, or other activity of any kind or nature that
      10        occurred prior to the Effective Date, that otherwise arose or accrued prior to the
                Effective Date, or that is otherwise discharged pursuant to the Plan, shall be
      11        permanently enjoined from taking any of the following actions on account of any such
                discharged debt, Claim, or Interest (the “Permanent Injunction”): (i) commencing or
      12        continuing in any manner any action or other proceeding against the Debtor, the Estate,
      13        the Reorganized Debtor, or its respective property that is inconsistent with the Plan or
                the Confirmation Order, including without limitation any action the effect of which
      14        would be a Delisting; (ii) enforcing, attaching, collecting, or recovering in any manner
                any judgment, award, decree, or order against the Debtor, the Estate, the Reorganized
      15        Debtor, or its respective property other than as specifically permitted under the Plan, as
                approved by the Confirmation Order; (iii) creating, perfecting, or enforcing any lien or
      16
                encumbrance against the Debtor, the Estate, the Reorganized Debtor, or its respective
      17        property; and (iv) commencing or continuing any action, in any manner, in any place
                that does not comply with or is inconsistent with the provisions of the Plan, the
      18        Confirmation Order, or the discharge provisions of § 1141.
      19                                        ARTICLE XI.
                                         MODIFICATIONS OF THE PLAN
      20

      21              Pursuant to the provisions of § 1127 of the Bankruptcy Code and Bankruptcy
                Rule 3019, the Debtor reserves the right to modify or alter the provisions of the Plan at
      22        any time prior to or subsequent to Confirmation.
      23

                                                                                  B USH K ORNFELD            LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                             LAW OFFICES
                REORGANIZATION – Page 26                                              601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24       Pg 26 of 28
        1                                 ARTICLE XII.
                      RETENTION OF JURISDICTION BY THE BANKRUPTCY COURT
        2
                       Notwithstanding Confirmation, until entry of a final decree, the Bankruptcy
        3       Court shall retain jurisdiction to ensure that the purposes and intent of the Plan are
                carried out. Without limiting the generality of the foregoing, the Court shall retain
        4
                jurisdiction for the following purposes:
        5
                       1.   Fixing and allowing any claim as a cost and expense of the administration
        6       of the Bankruptcy Case;
        7             2.     Re-examining any claim that has been allowed;
        8
                       3.     Hearing and determining objections to claims. The failure of the Debtor to
        9       object to, or to examine any claim for the purpose of voting, shall not be deemed to be a
                waiver of the Debtor’s right to object to, or re-examine any claim in whole or in part;
      10
                      4.     Hearing and determining any action brought by the Reorganized Debtor on
      11
                behalf of the Estate seeking to avoid any transfer of an interest of the Debtor in
      12        property, or any obligation incurred by Debtor, that is avoidable pursuant to applicable
                law;
      13
                       5.    Hearing and determining all causes of action, controversies, disputes, or
      14
                conflicts between or among the Debtor, and any other party, including those that were
      15        pending prior to Confirmation;

      16              6.     Hearing and determining all questions and disputes regarding title to the
                property of the Estate;
      17

      18
                      7.     Correcting any defect, curing any omission, or reconciling any
                inconsistency in the Plan or the Order of Confirmation as may be necessary to carry out
      19        the purpose and intent of the Plan;

      20              8.     Issuing any order necessary to implement the Plan or Order of
                Confirmation, including, without limitation, such declaratory and injunctive orders as
      21
                are appropriate to protect the Debtor, the Estate and the Reorganized Debtor from
      22        actions of creditors, or other parties-in-interest;

      23

                                                                                  B USH K ORNFELD            LLP
                 DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                 REORGANIZATION – Page 27                                             601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11     Doc 199   Filed 03/17/21   Entered 03/17/21 16:39:24       Pg 27 of 28
        1             9.     Hearing and determining any dispute relating to the terms or
                implementation of the Plan or Order of Confirmation, or to the rights or obligations of
        2
                any parties-in-interest with respect thereto; and
        3
                     10. The modification of the Plan after Confirmation pursuant to the
        4       Bankruptcy Rules and the Bankruptcy Code in accordance with Article XI above.
        5       Nothing in this Article XII shall be deemed to expand the jurisdiction of the
        6       Bankruptcy Court beyond that granted to it under 28 U.S.C. §§ 157, 1334.

        7                                ARTICLE XIII.
                       ENTRY OF CLOSING ORDER BY THE BANKRUPTCY COURT
        8
                     The Bankruptcy Court shall enter an order concluding and terminating the
        9       Reorganization Case upon application of the Reorganized Debtor.
      10
                      RESPECTFULLY SUBMITTED this 17th day of March, 2021.
      11
                                                KING MOUNTAIN TOBACCO COMPANY, INC.
      12

      13                                            /s/ Truman J. Thompson
                                                By: Truman J. Thompson
      14                                        Its Chief Executive Officer and
                                                    Corporate Vice President
      15

      16

      17

      18

      19

      20

      21

      22

      23

                                                                                  B USH K ORNFELD           LLP
                DEBTOR’S FIRST AMENDED PLAN OF                                            LAW OFFICES
                REORGANIZATION – Page 28                                             601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec17hh010w
             20-01808-WLH11    Doc 199    Filed 03/17/21   Entered 03/17/21 16:39:24      Pg 28 of 28
